Title: From James Madison to John Armstrong, 29 October 1810
From: Madison, James
To: Armstrong, John


private
Dear SirWashington Ocr. 29. 1810
Your two favors of the 6th. & 25 of May were both recd. tho’ at a late day. Of the latter a duplicate has also come to hand.
The Consular Register of Paris, has, I find been transmitted to the Dept. of State instead of remaining in the Office there. It has been examined with a view to that part of your letter which supposed it to contain a Deposition meant to implicate your name in a certain land speculation. It does not appear that any such deposition, or any other record, having that tendency, either makes a part of the Register, or was transmitted along with it. Nor do the files of the Office of State contain any correspondence on the subject. Were the fact otherwise, and the correspondence such as you were led to believe, there wd. as your recollection will suggest, be a difficulty in fulfilling your wish to have a copy of it; it being contrary to the rule of Office, established here & every where, to give copies of confidential communications without the assent of the party making them. The rule is certainly a hard one, as it may hoard up injurious calumnies, to find their way to the public, after the falsification has become impossible. On the other hand, a disregard of such a rule, might shut the door agst. information of critical importance, which would not be given, but under a pledge of secresy. Perhaps a refusal to receive any information on such terms, would be the soundest, as it would be the noblest policy. The experiment however has never been made. But if Govts. shrink from such an innovation, they ought at least, from time to time, to select from their Archives, & commit to the flames, every deposit no longer of public use, & of a nature to injure private reputation.
Having indulged in these remarks, I proceed to add that altho’ no communication on the subject of a land speculation has been made by Mr. Bowdoin to the Dept. of State, or is now deposited there, I have learnt from Mr. Jefferson, that such a communication was made to him whilst he was in Office at Washington. It appears however, that there is not in the letter of Mr. Bowdoin a single expression implicating you in any land speculation whatever; that the contents of the Deposition made it proper that it should be transmitted to this Govt; and that in the Deposition itself there is nothing that merits your attention. I need not say that no evidence of that sort, whatever might have been its particular complexion, would have been permitted either by Mr. Jefferson or myself, to withdraw a particle from the perfect confidence felt by both in your honor & integrity.
You will learn from the Dept. of State that altho’ no direct authentication of the repeal of the F. decrees has been recd. from you, a proclamation issues on the ground furnished by your correspondence with Mr. Pinkney. It is to be hoped that France will do what she is understood to be pledged for, & in a manner that will produce no jealousy or embarrassment here. We hope in particular that the sequestred property will have been restored; without which the Ex. may be charged wth. violating their own instruction to you on that point. Whether that instruction was not itself a departure from the law, & must not have been set aside in case the repeal of the decrees had arrived, with a knowledge that F. had made no satisfactory provision as to sequestrations, are questions which it wd. be well to have no occasion to decide. The course which G. B. will take, is left by Wellesley’s pledge, a matter of conjecture. It is not improbable that the Orders in C. will be revoked & the sham blockades be so managed if possible, as to irritate France agst. our non-resistance, without irritating this Country to the resisting point. It seems on the whole that we shall be at issue with G. B. on the ground of such blockades, and it is for us, a strong ground.
You will see also the step that has been produced by the posture of things in W. Florida. If France is wise she will neither dislike it herself, nor promote resentment of it in any other quarter. She ought in fact, if guided by prudence & good information, to patronize at once, a general separation of S. America from Old Spain. This event is already decided, and the sole question with F. is whether it is to take place under her auspices, or those of G. B. The latter, whether with or without the privity of the expiring Authority at Cadiz, is taking her measures with reference to that event; and in the mean time, is extorting commercial privileges as the recompence of her interposition. In this particular her avarice is defeating her interest. For it not only invites F. to outbid her; but throws in seeds of discord, which will take effect, the moment peace or safety is felt by the party of whom the advantage is taken. The contrary policy of the old F. Govt. in its commercial Treaty with the U. S. at the epoch of their Independence, was founded in a far better knowledge of human nature, and of the permanent interest of its Nation. It merits the consideration of France also, that in proportion as she discourages, in any way, a free intercourse of the U. S. with their revolutionary neighbors, she favors the exclusive commerce of her rival with them; as she has hitherto favor’d it with Europe, by her decrees agst. our intercourse with it. As she seems to be recovering from the one folly, it may be hoped she will not fall into the other.
The ship sent on this occasion will afford you & your family good accomodations, if you should be decided agst. prolonging your important services at Paris, and a Winter passage should not be an insuperable objection. Accept dear Sir assurances of my Great esteem and most friendly wishes
James Madison
